Title: Wilhem & Jan Willink, Nicolaas & Jacob van Staphorst, and De la Lande & Fynje to John Adams, 25 February 1784
From: Willink, Van Staphorst, and De la Lande & Fynje
To: Adams, John


        
          Sir
          Amsterdam 25 febr 1784
        
        We have received the honour of your Excellcy’s estemed favour of 23 febr, containing an observation abt. the plan, we agree that the Same has some ground only for people who are desirous to try a chance, and afterwards are very indifferent of what becomes of the Stock and Loan, whilst we thought it our duty to keep in view the honour and credit of the United States by preserving the obligations or Loan on the true price, whch. must be maintained thro’ the hope of gaining a premium by anext drawing, whch. takes successively place, wherefore nobody in the interim will sell at a loss, and be satisfyed in the meanwhile with an intrest of 4 per C. while your Friend has only a mind to try his fortune by a chance, when past Several subscribers Should precipate the Sale and decline the prices, whilst your Excellency’ll agree with us that maintaining the price of the Obligations, is only proper to encrease confidence for Congress an confirm their Credit to whch. purpose the Sheme tends perfectly and whch. we shall always endeavour to promote. and as we find the plan and your Excellencys agreement to it generally approved, we are in hopes that it will advance so far as to enable us to face every disposal of his Excelly Robt. Morris Esqr now running on us, and we should venture to assure you of it, if bad intentioned people did not use their influence to decline and ruin the good beginning it has taken
        We have the honour to remain with great Esteem / Sir / Your Excellency’s most / Humbl & Obed Servants
        
          Wilhem & Jan WillinkNichs. & Jacob van Staphorstde la Lande & fynje
        
      